Citation Nr: 1015398	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-13 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for chronic lymphocytic 
leukemia.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1966 
to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the benefits sought on appeal.  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge in March 2010.  A copy of the transcript 
of this hearing has been associated with the claims file.  
Additional evidence was submitted at the time of the hearing.  
The Veteran waived initial consideration of this evidence by 
the Agency of Original Jurisdiction (AOJ).  38 C.F.R. 
§ 20.1304 (2009).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate these claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to these claims that he has not submitted 
to VA.

2.  There is no medical evidence of prostate cancer until 
many years after service; there is no competent evidence of a 
nexus between the Veteran's prostate cancer and service; a 
presumption of herbicide exposure is not applicable.  

3.  There is no medical evidence of chronic lymphocytic 
leukemia until many years after service; there is no 
competent evidence of a nexus between the Veteran's chronic 
lymphocytic leukemia and service; a presumption of herbicide 
exposure is not applicable.  

CONCLUSIONS OF LAW

1.  Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116 , 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  Service connection for chronic lymphocytic leukemia is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 , 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued VCAA notification letters in April 
2003, November 2004, March 2006, August 2006, and March 2009.  
Some of these notices only addressed one of the two issues on 
appeal.  After review of these letters, the Board finds that 
the notice requirements under 38 U.S.C.A. § 5103(a) were 
fulfilled for both claims.  The Veteran was informed about 
the information and evidence not of record that is necessary 
to substantiate his claims; the information and evidence that 
VA will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, the March 2006 
letter provided the Veteran notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In this case, the March 
2006 VCAA letter noted above was issued after the February 
2004 rating decision that denied service connection for 
chronic lymphocytic leukemia.  The RO cured the timing defect 
by providing complete VCAA notice together with re-
adjudication of the claim, as demonstrated by the May 2009, 
June 2009, and September 2009 supplemental statements of the 
case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statements of the case complied with the applicable due 
process and notification requirements for decisions, they 
constitute readjudication decisions.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  As neither the Veteran, nor his 
representative, have indicated any prejudice caused by this 
error, or any other existent error, the Board finds no basis 
for finding prejudice against the Veteran's appeal of the 
issue adjudicated in this decision.  See Shinseki v. Sanders, 
129, S. Ct. 1696 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The Veteran asserts that his 
prostate cancer and chronic lymphocytic leukemia are due to 
exposure to herbicide exposure.  Specifically, the Veteran 
contends that his service qualifies as service in the 
Republic of Vietnam (RVN).  Based on such service, a 
presumption of herbicide exposure would arise, and based on 
this presumed exposure, service connection would be warranted 
under 38 C.F.R. § 3.309(e).  The Veteran has not asserted 
that these disabilities began in service, and the claims file 
does not raise a claim based on inservice incurrence or any 
other theory of entitlement.

Thus, the claim before the Board is limited, and the 
resolution of this appeal is dependent upon whether the 
Veteran's service qualifies for the presumption regulations 
provided under 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309 based 
on herbicide exposure.  The claims file contains competent 
evidence that the Veteran has been diagnosed as having 
prostate cancer and chronic lymphocytic leukemia.  Therefore, 
although aware that a February 2007 medical record references 
that the Veteran is on disability for arthritic chronic back 
pain, the Board can commence with final adjudication of the 
appeal without pursuit of these additional records as they 
would not be relevant to the topics herein.  The question 
remaining before the Board, and the reason for the denial of 
the claims in appellate status, is a non-medical finding:  
That the Veteran's service does not qualify for the 
presumption of herbicide exposure and the assertion of in-
service exposure is not otherwise substantiated.  The Veteran 
has not asserted any other basis for service connection, nor 
does the evidence otherwise indicate a linkage between the 
Veteran's service and his claimed disabilities.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)(Notwithstanding 
presumption provisions, a claimant is not precluded from 
establishing service connection with proof of direct 
causation).  Therefore, the Board finds that a remand to 
obtain any additional existent medical records is not 
necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Review of the claims file also reveals that all necessary 
assistance has been provided to the Veteran regarding 
establishing the details of his service aboard the destroyer 
ship, the USS Henry B. Wilson.  38 C.F.R. § 3.159.

The Veteran has not been provided VA examinations regarding 
these claims.  As the question before the Board is not 
medical in nature, however, there is no duty to provide such 
examinations.  38 C.F.R. § 3.3159(c)(4).  Additionally, there 
is clearly no incurrence in service since the disorders did 
not arise until several decades after service separation.  
Finally, the record is devoid of evidence that tends to link 
the post-service disorders to service in some way.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Prostate cancer and 
chronic lymphocytic leukemia are among the diseases listed.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran served in the U.S. Navy during the Vietnam era.  
Review of the personnel records indicates that the Veteran 
was aboard a destroyer, the USS Henry B. Wilson, when the 
ship was supporting the Vietnam conflict.  The basis of the 
Veteran's claims for service connection for prostate cancer 
and chronic lymphocytic leukemia rest of the premise the 
Veteran served in the Republic of Vietnam.  The record 
reveals that the Veteran has been diagnosed as having 
prostate cancer and chronic lymphocytic leukemia.  

The Veteran has clarified that he did not set foot off the 
ship.  He contends that the ship was in "brown water" and 
was anchored in the port of Da Nang.  He contends that under 
VA law and regulations, the ship's location should qualify as 
service in the Republic of Vietnam.  In a February 2004 
notice of disagreement, the Veteran contended that the ship 
did travel the inland waters and rivers and was in close 
proximity to Agent Orange contaminated areas.  Statements 
submitted for fellow service persons contends that the ship 
entered rivers during its service and that herbicide spray 
fell onto the ship.

In his Board testimony, the Veteran and representative 
outlined the significant amount of research the Veteran had 
completed regarding the ship's movements during the time the 
USS Henry B. Wilson was near the Republic of Vietnam.  The 
claims file now claims ship logs, and maps.  The evidence 
shows that the ship was in the Da Nang harbor on more than 
one occasion.  The Veteran did not specifically describe any 
other locations of the ship during this time, to include 
service in the inland waterways.  The Veteran described, in 
essence, coming into contact with herbicides.

The Veteran also submitted copies of Board decisions in other 
service persons' appeals that determined that service aboard 
a ship while anchored/docked in the Da Nang harbor 
constituted service in the Republic of Vietnam.

Analysis

Preliminarily, the Board notes that the Veteran has 
previously claimed that clear and unmistakable error had been 
committed in the interpretation of the applicable regulation.  
As there is no final rating decision in the claims file, the 
Board finds that there is no actionable claim for "clear and 
unmistakable error" as a legal term of art since the rating 
decisions in the claims file are now in appellate status.  
See 38 C.F.R. § 3.105 (2009)(a final decision by the RO may 
not thereafter be reopened and allowed, in the absence of 
clear and unmistakable error (CUE)).  Rather, the Board 
understands the nature of the Veteran's disagreement with the 
prior actions and that he considers that error was made in 
the application of the relevant regulatory and legal criteria 
to the facts in his case.  

As noted above, the Board recognizes that the Veteran's main 
contention is that the presumptive provision should apply in 
his case so that a grant of compensation benefits is in 
order.  The disabilities at issue were first shown many 
decades after service separation, and there is no persuasive 
evidence that tends to link such disabilities to service 
without the benefit of those presumptive provisions.  Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Although the Veteran has previously noted that the USS Henry 
B. Wilson traveled other waterways than the Da Nang harbor, 
he has not specifically noted any waterways other than the Da 
Nang harbor.  Based on the Veteran's recent testimony before 
the Board that exclusively discussed the ship's placement in 
the Da Nang harbor, the Board finds that there is no detailed 
enough information to analyze any other specific contention.  
In January 2010, VA issued a document, "Compensation and 
Pension Bulletin" that listed information regarding vessels 
identified as traveling in the "brown waters" of the 
Republic of Vietnam.  The Veteran's ship is not among those 
listed.

The Veteran has also not asserted that there is competent 
evidence showing that he was exposed to an herbicide agent 
versus a different substance.  That is, the Veteran's 
contention is based on that his service qualifies for 
application of the presumption of exposure of an herbicide 
agent, and that based on this presumed exposure, service 
connection for prostate cancer and chronic lymphocytic 
leukemia is warranted.  The Veteran has not asserted any 
other theory of entitlement.

The Veteran has submitted significant evidence that places 
the USS Henry B. Wilson in Da Nang harbor, and that the ship 
was in this harbor on more than one occasion.  The maps 
provided show that while in the harbor, the ship would be 
surrounded by land on three sides.  The evidence also 
indicates that the Veteran was on this ship while the ship 
was in the harbor.  Thus, the entire appeal rests on whether 
the ship being anchored/moored/docked in Da Nang harbor 
qualifies as service in the Republic of Vietnam.  No matter 
the terminology, anchored versus moored versus docked, the 
Veteran has asserted that the ship was right next to land but 
that he did not disembark.  After careful review of the 
pertinent law and regulations, the Board finds that the 
Veteran's service does not qualify as service in the Republic 
of Vietnam.

The Board has reviewed the copies of Board decisions in other 
service persons' appeals.  Although the Board has carefully 
considered the findings of these decisions, as the Veteran 
has acknowledged, Board decisions are nonprecedential.  
38 C.F.R. § 20.1303.  Rather, the Board must weigh the facts 
of each case and apply the governing laws and regulations 
without regard to dispositions in other veterans' cases based 
on separate and unique facts.  The Board finds that these 
decisions are not determinative in this case.  

During the pendency of the appeal, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) issued a 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  
In essence, the Federal Circuit upheld VA practice of 
requiring a service member's presence at some point on the 
landmass or inland waters of the Republic Vietnam in order to 
benefit from the presumption of herbicide exposure during 
service in the Republic of Vietnam.  Previously, an opinion 
of the General Counsel for VA held that service on a deep-
water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C. § 101(29)(A), which defines the Vietnam era as the 
period beginning on February 28, 1961, and ending on May 7, 
1975, and that this was not inconsistent with the definition 
of service in the Republic of Vietnam found in 38 C.F.R. 
§ 3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997).  

The VA Adjudication Procedure Manual, M21-1MR, contains a 
note that "[s]ervice aboard a ship that anchored in an open 
deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn 
Bay, along the RVN coast does not constitute inland waterway 
service or qualify as docking and is not sufficient to 
establish presumptive exposure to herbicides."  The note 
goes on to state that "[e]vidence of shore docking is 
required in order to concede the possibility that the 
veteran's service involved duty or visitation in the RVN."  
See M21-MR, IV.ii.1.H.28.h.

In this case, the Board concedes that the Veteran's ship was 
in Da Nang harbor.  Although the Veteran has asserted that 
the ship was next to land, and thus can be considered to be 
docked, the Veteran has not asserted that he left the ship 
and entered the land.  After considering the current state of 
the law and regulations, the Board finds that this service 
does not qualify as service in the Republic of Vietnam.  That 
is, being docked next to land while not leaving the ship does 
not qualify as presence at some point on the landmass or 
inland waters of the Republic Vietnam.  

In coming to this conclusion, the Board particularly 
considered the directive contained in the M21-MR as it 
indicates VA practice.  See generally Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008); Hamilton v. Derwinski, 2 Vet. App. 
671, 675 (1992) (holding that substantive rules in the M21-1 
Manual are binding on VA).  As noted, being anchored in Da 
Nang harbor does not qualify.  Although the Board has 
considered the Veteran's testimony that the ship was docked, 
and could "concede the possibility" in the language of the 
M21-MR of service duty or visitation in the Republic of 
Vietnam, as the Veteran has specifically clarified that he 
did not leave the ship, the Board finds that the Veteran's 
service did not "involve duty or visitation" in the 
Republic of Vietnam.  Thus, on the facts of this case, 
service connection for prostate cancer and chronic 
lymphocytic leukemia is not warranted.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for prostate cancer and chronic 
lymphocytic leukemia.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Therefore, the benefit of 
the doubt doctrine is not applicable and the claims for 
service connection for prostate cancer and chronic 
lymphocytic leukemia must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).



ORDER

Service connection for prostate cancer is denied.

Service connection for chronic lymphocytic leukemia is 
denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


